       Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 1 of 28




                          DECLARATION OF NOVA HOLNESS
                              Pursuant to 28 U.S.C. § 1746

I, Nova Holness, have personal knowledge of the facts and matters set forth below. If called as a

witness, I could and would testify as follows:

    I. My name is Nova Holness. 1 am over the age of twenty-one and I live in East Meadow,

       New York.
    2. On or about February 7, 2020, I decided I wanted to learn how to trade stocks because a

       friend of mine talked about successfully trading and I wanted to supplement my

       retirement income.
    3. I went on the Internet and searched for training on stock trading. I found a free webinar

       called Jason Bond Picks and I decided to watch it. This is a service through a company

       called Raging Bull. Jason Bond was the trainer on the webinar. He talked about how

       much money he has made in the stock market and how his former students made a lot of

       money and are now trainers with him. Jason talked about the stock picks he made and
       how much money he made from the trades, and he emphasized that this was a great

        program for someone inexperienced and new to trading. He also said that he would send

        out alerts of trades he made to his subscribers so that they could follow what he was

        doing to make the same trades and make money. Jason told the viewers to read the

        reviews of Raging Bull on the TrustPilot website because we would see many positive

        reviews. I did go to the website and I did read positive reviews.
    4. I decided to purchase the service for $799 because he said I could make money to
        supplement my retirement income even without any prior experience. Also, I am a

        retired teacher and Jason Bond said he had been a teacher and now makes more money

        trading stocks. This resonated with me. I paid by credit card. Right after I purchased

        Jason Bond Picks, while I was still checking out, I received an offer for another program
        called Weekly Windfalls. It said that it would give me an opportunity to make even more

        money. I decided to purchase it for $1497.




                                                                               PX 17, 1319
        Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 2 of 28




 5. I started to receive emails from Raging Bull right after I signed up.              I would get

        approximately 25 emails per day. Approximately a few days later, I received an email

        from Raging Bull about another service called Dollar Ace. The email made it sound like

        this program would improve my chances for success. I decided to purchase this as well

        for $1499. I believe that as I was checking out, I received another offer for a program

        called FDA Insider Alerts for $497. The marketing also made it sound like the product

        would improve my success, so I purchased it with a credit card. During this time, I also

        spent $5 on a program called Jackpot Trades, but I am not sure if that was from an offer I

        received during checkout or a separate offer. I spent approximately $4297 total for all of

        the Raging Bull services I bought. I was hoping that I would be able to pay off my credit

        card quickly from the money I made using these products. Attached as Attachment A is

        a true and correct copy of the receipts of the transactions and my credit card statement.

     6. After signing up for the programs, I participated in one of the webinar training sessions. I

        realized that this training was completely over my head. I listened for over 2 hours and
        could not understand anything. I also saw people chatting on the side box of the webinar

        saying the same thing.

     7. One of the promises of the programs was that Jason would send out alerts about the

        trades he was making so his subscribers could make the same trades. He said he does all

        the work and we can just copy what he does. However, I saw on the webinar people

        chatting about how the alerts did not work because they came too late for the subscribers
        to make the same trades at the same time. After I watched the webinar, I realized that I

        did not understand what was going on and this was definitely not for a newbie like me. I

        logged in a few times to my Raging Bull home page to see ifl could figure things out, but

        I could not.

8.      I do not recall whether I knew Raging Bull' s refund policy before I purchased, but I did

        read after I purchased that the company did not give out refunds. However, because it

        had only been a few days and I could not use the service because it was too difficult for

                                                  2


                                                                                  PX 17, 1320
       Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 3 of 28




                                                                                                it
       me, I decided to call the Raging Bull custome r service line and ask for a refund. Since
                                                                                         a
       had been less than a week, I thought the compan y might make an exception. I told
                                                                                       for
       compan y representative that J needed a refund because these program s were not

       novices like me, but were for people who knew what they were doing. He told me that
                                                                                      the
       there were no refunds, but that I could pay him $6000 more and he would get me

       coachin g help I needed to be successful. I told him that I could not afford to pay $6000
                                                                                               a
       more--e speciall y after I just spent over $4000 for the programs. He would not give me
                                                                                            for
       refund. I asked him if I could switch to another program that would be better suited

       me, and he told me he would check and get back to me. The representative did not call

       me back.
                                                                                          I
9.     I then emailed Raging Bull to cancel my subscriptions and ask for a refund. First,
                                                                                        the
       received an email from Adam at Raging Bull telling me that Raging Bull cancelled

       Jason Bond Picks subscription auto renewal. He said nothing in the email about a refund.
                                                                                         the
       1 emailed back that I would also like a refund because I was lead to believe that

       program was for beginners, but it was not. I received an email back saying that he could
                                                                                                 I
        not give me a refund. He said I could call a VIP line to ask about another program , but
                                                                                            B
        did not do that. At this point, I just wanted my money back. Attached as Attachment

        are true and correct copies of the emails.

l 0.    After this, I searched online to see if there were complaints about Raging Bull. J found
                                                                                          of
        some on a website called daytradereview.c om. Attache d as Attachment C are a few
                                                                                             s
        the reviews that I found online. I also found some complai nts on the Better Busines

        Bureau ("BBB" ) website.
                                                                                              do
 11.    On approximately February 19, 2020 I called the credit card compan y to see ifl could

        a chargeback. The credit card compan y started the chargeb ack process.
                                                                                         at
 12.    On approximately February 27, 2020, l received an email from someon e named Ladd

        Raging Bull, possibly in the custome r service department.           He told me that he

        understands that l am disputin g the charges.     He reminded me that I purchased the

                                                     3


                                                                                PX 17, 1321
       Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 4 of 28




       services on February 8 and JO, and that I had been accessing the member website for a

       "few weeks." However, as shown in the screenshot he inserted in the email, I logged in

       the day I ordered the program on February 8, 2020 and daily until February 14, 2020

       when I asked for a refund. l had to look at the materials and listen to the webinar to

       realize that I could not understand the materials and I was in over my head. I also logged

       in on February 19. Attached as Attachment Dis a true and correct copy of the email.
 13.   Apparently, Raging Bull also sent this information to my credit card company, and
       argued that because I accessed the program, the credit card company should deny my

       chargeback request. The credit card company agreed and denied my chargeback.

 14.   After the credit card company denied the chargeback, I filed a complaint with the BBB. I

       have not received my money back, and on April 14, 2020 the BBB told me that Raging

       Bull has not responded to my complaint. Attached as Attachment E is a true and correct

       copy of the email from the BBB.



       I declare under penalty of perjury that the foregoing is true and correct.

             r

Executed on: JV/ ~ 6             , 2020
East Meadow, Nerk                                                   Nova Holness




                                                 4


                                                                                    PX 17, 1322
                                                                      https://ma il.aol.com /webmail-std/en-us/Print Message
Your receipt from RagingBull.com, LLC #20 I 0-622 1
                         Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 5 of 28

/3
               From: RagingBull.com, LLC <receipts+acct_1DTsNJCSThvwjdTa@stripe.com>
                   To:
           Subject: Your receipt from RagingBull.com, LLC #2010-6221
             Date: Sat, Feb 8, 2020 1: 12 am




                                            Receipt from RagingBull.com, LI
                                                            Invoice #D8082290-0001
                                                               Receipt # 2010-6221

                             AMOUNT PAID               DATE PAID                              PAYMENT ME

                             $799.00                   February 8, 2020


                             SUMMARY


                                   FEB 8, 2020


                                   Video Training Colle ction x 1

                                   Day Trading Playbook x 1

                                   Strategy Course      1

                                                      Attachment A                     PX 17, 1323
                                                                                                          4/23/2020, 9:43 PM
  I of2
                                                                                                                           ge
                                                                      https: //mail.aol.com/webmail-std/en-us/PrintMessa
Your receipt from RagingBull.com, LLC #2672-4964
                        Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 6 of 28
    /

  !tJ                                                        1DTsNJCSThvwjdTa@stripe.co                 m>
              Fro m: Raging Bull.com, LLC <rec eipt s+a cct_
                  To:
                                                             #26 72-4 964
            Sub ject : Your receipt from RagingBull.com, LLC
              Date: Sat, Feb 8, 202 0 1:32 am




                                           Receipt from RagingBull.com, LI
                                                           Inv oice #D8 082 290 -00 02
                                                              Receipt #26 72- 496 4

                                                        DATE PAID                              PAYMENT ME
                            AMOUNT PAID
                            $1,497.00                   February 8, 202 0


                             SUMMARY


                                  FEB 8, 202 0 - FEB 8, 202 1

                                  We ekly Win dfa lls x 1


                                                                                                                   $
                                  Am oun t paid


                                                      Attachment A                    PX 17, 1324
                                                                                                4/23/2 020, 9:46 Pl\
    1 of2
Your receipt from RagingBull.com, LLC #2645-4483                    https://mail.aol.com/webmail-stcl/en-us/PrintMessage
                        Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 7 of 28


              From: RagingBull.com, LLC <receipts+acct_1DTsNJCSThvwjdTa@stripe.com>
                  To:
           Subject: Your receipt from RagingBull.com, LLC #2645-4483
               Date: Mon, Feb 10, 20201 :00 am




                                         Receipt from RagingBull.com, LI
                                                       Invoice #D8082290-0003
                                                           Receipt #2645-4483

                          AMOUNT PAID               DATE PAID                              PAYMENT Ml
                          $1,499.00                 February 10, 2020


                          SUMMARY


                                FEB 10, 2020 - FEB 10, 2021

                                Dollar Ace x 1


                               Amount paid                                                                   $


                                                    Attachment A                    PX 17, 1325
I of2                                                                                              4/23/2020, I0:06 PM
Your receipt from RagingBull.com, LLC #2742-7184                    https://mail.aol.com/webmail-std/en-us/PrintMessage
                        Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 8 of 28


              From: Raging Bull.com, LLC <receipts+acct_ 1DTsNJCSThvwjdTa@stripe.com>
                  To:
          Subject: Your receipt from RagingBull.com, LLC #2742-7184
               Date: Mon, Feb 10, 2020 3:04 am




                                         Receipt from RagingBull.com, LI
                                                      Invoice #08082290-0005
                                                          Receipt #2742-7184

                          AMOUNT PAID              DATE PAID                               PAYMENT Ml
                          $497.00                  February 10, 2020


                          SUMMARY


                               FEB 10, 2020 - FEB 10, 2021

                               FDA Insider Alerts x 1


                               Amount paid


                                                   Attachment A                    PX 17, 1326
I of2                                                                                             4/23/2020, I 0:07 PM
                                                                                                                                                   p. 4ll
                                     · Accoun
                 Case 1:20-cv-03538-GLR       t Ending- 12-1 Filed 12/07/20 Page 9 of 28
                                          Document
     NOVA A HOLNESS
3
    [ Detail Continued



                                                                            LEE                             NH

              +18332651270 _                                                                                                                    $799.00
    -- -      JASONBONDPICKS.COM
                                                                             LEE                            NH
    02/07/20
    ____ _:!:!!1~32651270                                                                                   NH                                     $5.00
                                                                             LEE
    02/09/20  JACKPOT TRADES
              -t.18332651270                                                                                NH                                 $1.499.00
                                                                             LEE
    02/09/20   DOLLAR ACE
               +183~6 51270                                                                                  NH                                  $497.00
      ---
     02/10/20  FDA INSIDER ALERTS
                                                                             LEE
               +18332 6512ZQ ._



     ( Fees
                                                                                                                                                 Amount

                                                                                                                                                    $0.00
     Total Fees for this Period



         Interest Charged
                                                                                                                                                  Amount




      About Trailing Interest
                                                                                balance in full and on time and make no new charges. This is called "trailing
      You may see interest on your next statement even if you pay the new
                                                                             , you didn't pay your previous balance in full. When that happens we charge
      interest." Trailing Interest Is the interest charged when, for example
                                                                                       t in full. You can avoid paying Interest on purchases by paying your
      interest from the first day of the billing period until we receive your paymen
                                                                                    interest'  sub-section in your Cardmember Agreement for details.
      balance in full and on time each month. Please see t he "When we charge




          ij,
                                                                           Attachment A                                       PX 17, 1327                       --1..
          ::I
     L
       Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 10 of 28




-----Original Message-----
To: support@ragingbull.com
Sent: Wed, Feb 12, 2020 11:50 pm
Subject: Re: CANCELLATION of JASON BONDS PICK

TO WHOM IT MAY CONCERN:

I bought this program 4 days ago and I was told that it was informed by Jason that beginners
could function in this program.
After a few days of this program I strongly disagree.This program is not geared for someone who
has never traded before.
I am completely overwhelmed. I have no idea what's going on. I listened to your webinar last
Monday, for over two hours, and
understood nothing. Your alerts: clueless. Someone who has some experience in trading will be
able to understand.
I would like to cancel this subscription, invoice #D8082290-0001, and have my money refunded to
my credit card, effective immediately.
Thank you.

Nova




-----Original Message-----
From: RagingBull.com, LLC <receipts+acct_1DTsNJCSThvwjdTa@stripe.com>
To:
Sent: Sat, Feb 8, 2020 1:12 am
Subject: Your receipt from ‪RagingBull.com, LLC‬ #2010-6221




                     Receipt from RagingBull.com, LLC
                                   Invoice #D8082290-0001
                                      Receipt #2010-6221

          AMOUNT PAID           DATE PAID                   PAYMENT METHOD


                                         Attachment B                         PX 17, 1328
Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 11 of 28

   $1,499.00                 February 10, 2020


   SUMMARY


      FEB 10, 2020 – FEB 10, 2021

      Dollar Ace × 1                                                           $1,499.00


      Amount paid                                                             $1,499.00




   If you have any questions, contact RagingBull.com, LLC at
   support@ragingbull.com or call at +1 833-265-1270.




   Download as PDF


   Something wrong with the email? View it in your browser.
   You're receiving this email because you made a purchase at RagingBull.com, LLC, which
   partners with Stripe to provide invoicing and payment processing.




                                        Attachment B                                 PX 17, 1329
       Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 12 of 28




-----Original Message-----
To: support+id683517@jasonbondpicks.zendesk.com
Sent: Thu, Feb 13, 2020 11:20 pm
Subject: Re: [Jason Bond Picks] Re: Cancellation of Jason Bond Picks

TO WHOM IT MAY CONCERN:

THIS REQUEST IS NOT RESOLVED!!
Not only do I want my subscription stopped I also want my money refunded to my credit card.
Now I was lead to believe that this program is for beginners. It is not!!! I was mislead!
Again, please cancel this subscription and refund my money to my credit card.
Thank you.

Nova




-----Original Message-----
From: Adam (RagingBull.com ) <support@jasonbondpicks.zendesk.com>
To:
Sent: Thu, Feb 13, 2020 3:27 pm
Subject: [Jason Bond Picks] Re: Cancellation of Jason Bond Picks


 ##- Please type your reply above this line -##
 Your request (683517) has been solved. To reopen this request, reply to this email. See the
 latest comments below:




             Adam (Jason Bond Picks)
    I•       Feb 13, 3:27 PM EST


             Hey there,


             Thanks for reaching out. I have cancelled your Jason Bond Picks
             subscription auto renewal. You will continue to have access until the end of
             the current term but won't be charged again. Do not reactivate if you do not
             wish to continue.


             We’re always trying to get the best product out there we can. If you don’t
             mind what was the reason that you are not wanting to renew? We have



                                            Attachment B                            PX 17, 1330
        Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 13 of 28

                  products for all types of trading, if you didn’t have success with your last
                  subscription there’s a good chance we do offer one that will really be an
                  asset for you.


                  If you are serious about developing a profitable trading strategy we can
                  help. In fact, if you give us a call (833) 265-1270, and tell us what you are
                  looking for, we can explore what opportunity would be best going forward.


                  We look forward to hearing from you.


                  Adam




 --------------------------------------
     1 [i] 1 -                          ··············································································




                  Feb 13, 1:29 PM EST


                  TO WHOM IT MAY CONCERN:

                  I bought this program 4 days ago and I was told that it was informed by
                  Jason that beginners could function in this program.
                  After a few days of this program I strongly disagree.This program is not
                  geared for someone who has never traded before.
                  I am completely overwhelmed. I have no idea what's going on. I listened to
                  your webinar last Monday, for over two hours, and
                  understood nothing. Your alerts: clueless. Someone who has some
                  experience in trading will be able to understand.
                  I would like to cancel this subscription, invoice #D8082290-0001, and have
                  my money refunded to my credit card, effective immediately.
                  Thank you.

                  Nova


 ]


 Thank You for Contacting Support.


[22RRQK-M9V7]




                                                                 Attachment B                                            PX 17, 1331
       Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 14 of 28




-----Original Message-----
To:
Sent: Fri, Feb 14, 2020 12:18 am
Subject: Re: CANCELLATION OF FDA INSIDER ALERTS , LLC‬ #2742-7184




-----Original Message-----
From:
To: support <support@ragingbull.com>
Sent: Thu, Feb 13, 2020 12:24 am
Subject: Re: CANCELLATION OF FDA INSIDER ALERTS , LLC‬ #2742-7184

TO WHOM IT MAY CONCERN:

I bought this program, FDA INSIDER ALERTS, two days ago. I was informed that it was suitable for
beginners. I strongly disagree.I was mislead.
I'm completely overwhelmed. When I receive your email alerts I'm completely clueless.
This program is for someone who has some experience with trading, This definitely does not apply to me,
since I'm a newbie and have
never traded before.
I would like to cancel this subscription, invoice #D8082290-0005, and have the money refunded to my
credit card, effective immediately.
Thank you.

Nova




-----Original Message-----
From: RagingBull.com, LLC <receipts+acct_1DTsNJCSThvwjdTa@stripe.com>
To:
Sent: Mon, Feb 10, 2020 3:04 am
Subject: Your receipt from ‪RagingBull.com, LLC‬ #2742-7184




                                            Attachment B                            PX 17, 1332
Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 15 of 28




               Receipt from RagingBull.com, LLC
                                 Invoice #D8082290-0005
                                    Receipt #2742-7184

   AMOUNT PAID               DATE PAID
   $497.00                   February 10, 2020


   SUMMARY


      FEB 10, 2020 – FEB 10, 2021

      FDA Insider Alerts × 1                                                    $497.00


      Amount paid                                                               $497.00




   If you have any questions, contact RagingBull.com, LLC at
   support@ragingbull.com or call at +1 833-265-1270.




   Download as PDF


   Something wrong with the email? View it in your browser.
   You're receiving this email because you made a purchase at RagingBull.com, LLC, which
   partners with Stripe to provide invoicing and payment processing.




                                        Attachment B                                 PX 17, 1333
       Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 16 of 28




-
-----Original Message-----
To: support@ragingbull.com
Sent: Thu, Feb 13, 2020 12:15 am
Subject: Re: CANCELLATION OF DOLLAR ACE LLC‬ #2645-4483

TO WHOM IT MAY CONCERN:

I bought this program, Dollar Ace, two days ago. I was informed that it was suitable for beginners. I
strongly disagree.I was mislead.
I'm completely overwhelmed. When I receive your email alerts I'm completely clueless.
This program is for someone who has some experience with trading, This definitely does not apply to me,
since I'm a newbie and have
never traded before.
I would like to cancel this subscription, invoice #D8082290-0003, and have the money refunded to my
credit card, effective immediately.
Thank you.

Nova


-----Original Message-----
From: RagingBull.com, LLC <receipts+acct_1DTsNJCSThvwjdTa@stripe.com>
To:
Sent: Mon, Feb 10, 2020 1:00 am
Subject: Your receipt from ‪RagingBull.com, LLC‬ #2645-4483




                      Receipt from RagingBull.com, LLC
                                      Invoice #D8082290-0003
                                         Receipt #2645-4483

           AMOUNT PAID             DATE PAID                     PAYMENT METHOD



                                            Attachment B                            PX 17, 1334
Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 17 of 28

   $799.00                    February 8, 2020


   SUMMARY


      FEB 8, 2020

      Video Training Collection × 1                                                $0.00

      Day Trading Playbook × 1                                                     $0.00

      Strategy Course × 1                                                          $0.00

      FEB 8, 2020 – FEB 8, 2021

      Jason Bond Picks × 1                                                      $799.00


      Amount paid                                                               $799.00




   If you have any questions, contact RagingBull.com, LLC at
   support@ragingbull.com or call at +1 833-265-1270.




   Download as PDF


   Something wrong with the email? View it in your browser.
   You're receiving this email because you made a purchase at RagingBull.com, LLC, which
   partners with Stripe to provide invoicing and payment processing.




                                        Attachment B                                 PX 17, 1335
[Jason Bond Picks] Re: REFUND & CANCELLATION OF THRE...               https://mail.aol.com/webmail-st
                    Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 18 of 28


            From: Adam (RagingBull.com ) <support@jasonbondpicks.zendesk.com>
               To:
          Subject: [Jason Bond Picks] Re: REFUND & CANCELLATION OF THREE
                   SUBSCRIPTIONS
             Date: Fri, Feb 14, 2020 2:24 pm



           ## Please type your reply above this line-##

           Your request (684137) has been solved . To reopen this request, reply
           to this email. See the latest comments below:




                           Adam Uason Bond Picks)
                           Feb 1 <+, 2:. .L:4   v t.


                           Hey there,


                           Thank you for reaching out. I hope you are well.


                           If you are trying to get a refund, we do not provide
                           those over email.

                           The best thing to do is call our VIP team. There is
                           no guarantee of a refund since you agreed to our no
                           refund policy upon purchase of the product. See
                           here our refund policy.
                           httgs: LL raging bull .com Lrefund - golicy_L




                                                       Attachment B                   PX 17, 1336
 1 of 4                                                                                                 4/23/2020, 9:49 PM
[Jason Bond Picks] Re: REFUND & CANCELLATION OF THRE...                 https://mail.aol.com/webmail-std/en-us/PrintMessage
                    Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 19 of 28



                          We would be more than happy to see about
                           switching you or even upgrading you to another
                           program if necessary.


                           Please call during trading hours. If you cannot get
                           ahold of them leave a voicemail and they will get
                           back to you in 24-48 hours. IF you still have issues
                           and do not hear back with 24-48 hours, go ahead
                           and email back. I can see what I can do.


                           Feel free to call 1 833-265-1270 for more
                           information.


                           Adam
                           VIP Client Services
                           (833) 265-1270
                           httgs: LL raglng bu II.com
                           httRs: LL raglngbull .comL ou r-exRerts
                           htt RS: LL www. Ii n ked in. com Lcom Rany_L raging bu 11
                           httRs: LLwww.facebook.com LRagingBullTrading_


                           RagingBull's Exclusive Trader's Summit Sign Up!
                                                           • oRLANOo.


                              R A G I N G 2010 T R A D E R S
                                        BULL                             SUMMIT


                                                      Attachment B                     PX 17, 1337
 2 of4                                                                                                   4/23/2020, 9:50 PM
      Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 20 of 28
                                           . e-serv,ce/




                                                                                                 REPLY
   John on August 8, 2018 at 2:48 Pm


   This is typical over selling and under delivering. Was a member for 2 years, and the

   education is OK, nothing you can't find elsewhere. His picks and Watchlist are for him to
   make money and no one else. If you buy his "Long Term" plays which should be HUGE
  Winners, you will be loosing big time! Just look at' ROX and LQMT. His Daily watchlist is a
  joke, he will get in and brag about the wins, never iell you when he:gets out on losses...
  Their customer service is the worst in the world, WORST. They all ~ave an attitude when you
                                                          I

  email with any questions. If you do them a favor aOd do something nice for them Such as
 report fakes on facebook, you don't even get a tha~k
                                                    I
                                                      you.              ·'

 When you go to cancel, they don"t even try to retain -their customer...:What? This is just a
 poorly ran PUMP and DUMP!


                                                                                         REPLY


Vlad on October 3. 2018 at 6:47 am

Don't sign up it's 100% pump and dump seam. been a member for two years. lost $$$$$
                                                                                REPLY




orlando on October 7, 2018ar 1000 pm




                                         Attachment C                          PX 17, 1338
                Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 21 of 28
ytraderev1ew.com liason bond p·1ck       .
                •,          -      s-rev1ew




                                                                                                 REPLY

      orlando on October 7   2018ot 10·00 pm


                                                                   I

      Yes everything mentioned above is true. I am still currently a member dt Jett Bishops Weekly
      Money Multiplier since I can't cancel, I tried the same di<3y to cancel wh~n / purchased

      because the video and sales pitch was nothing like the 'real trading service and they said no
                                                                   I              I


      refund even thought I made no trades. It is the worst trading service I have ever purchased. 1
                                                                                  I

      still have 6 months left on my service and am afraid to ~ake any trades'. when he sends an

      email alert because most have failed miserably. Many ti.mes he will ema)I and SMS alert you

      and you make the trade 5 minutes later at same price he did. Hours or days later(Who knows

      when) he will close the trade out because now it does not show up on his live account, but
                                                                   I              I

      an email or SMS notification will never come reminding you he closed it out. He also LOVES
                                                                                  I
      to highlight his wins and say something like·· I made 7500 on that trade" ps if anyone in their
                                                                   I                         •
      right mind will put that kind of money into one trade wher most of the tra des go against you.
                                                                                  1

      All in all I have made 25 option trades with Weekly Money Multiplier and have lost on most.

      Like I said I am afraid to trade his picks and do so with only a small amount to try and recoup
      wllat I have lost. And the 1499 price tag is definitely not worth it.
                                                                                             REPLY




      Kevin Steele on November 29. 201eaI948 pm

      Be aware o f auto ren ew with no communicat1011. For an entity that sends email with




                                                    Attachment C                        PX 17, 1339
Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 22 of 28




   Ill\\ .\l{I 111,nph•   1'111 ',l'l'itHJ   ,1   v111y C'lrnr SI 11 si   l   r
                                                                   gna or Jason Bond services and d
   1'l,1111t, t1'1H•WI I rnq111'd lip lo, .Jw:011 llo11cl Pick•·,:, .     d'      .                 onot
                                                               ., ..,w,ng tra mg service end of Oct 2019 and
   lh1•11 t,1111•1 ,1 l111w, ,1111m1111 ol :{.ih•s p1<•ssure with Oaymond J h             .         .
                                                                                o n special offer pnce expiring
   l\'d,I\ \'le l'l1' ) tile W1'L'kly Wi11df ,Jlls op11ons lrnding         .
                                                             ,        service ,n early Nov 2019. To the tune of
   $1800 p,lld out in the Inst month.



   I WJS initially imµressed with the volume of overview and training materials on the JB
   WtbSite, Js well as the fact that Jason seemed to be relatively open with communicating his
   "atchlists and plans via email and text, and 'Showing his much-vaunted rntra-day
   portfolio/ open positions (a/though I figured but pretty quickly he was manipulating things
   ,,·ith a skewed and limited view of his overall 1P&L).


   What I have seen over the last month of my s'ubscription to both services is that.

   1) W ins vs losses - so far Jason seems to lo~e a lot more than he wins - I estimate he lost

   about $150,000 in Nov. in Weekly Windfalls alone, particularly toward the end of the month.
                                                               I
   As became more suspicious of his claims of profits, I started taking screen shots of his
                                                               I
   intra-day portfolio so I could actually have a r~cord of his P&L to compare against what he

   admits to
   2) communications - When Jason is doing well, he sends out a bunch or emails !rumpeting
                                                               1
   how well he is doing and how easy it is. When he is losing, you hear almost nothing about
   the truth of his losses and instead, the volume of marketing email goes up enormously.It has

    been so obvious over the last 2 weeks of November as JB was losing money, there were




                                         Attachment C                             PX 17, 1340
        Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 23 of 28


2) Communic ations - When J ason is doing w ell he sends out a bunch f                ·1         •
                                                     ,                          o ema, s trumpeting
how well he is doing and how easy it is. When he is losing, you hear almost nothing about
t he truth of his losses and instead, the volume of marketing email goes up enormously It has
been so obvious over the last 2 weeks of November as JR was losing money, there were

fewer and fewer real trading communica tions and an ever increasing amount of pushy upse/1
and cross-sell emails

3) Sales & Marketing - this is w hat has sealed it for me in terms of neQative perception, and
why I will not renew any of my services. The volume of high pressure sales & marketing
email keeps going up as actual trade-relat ed comms go down - they seem to be inversely

related! The obvious conclusion 1s that if this guy's strategies are so great (or even

 moderately good), why does he spend so much time marketin g when he could make profits
                                                                            I
 trading?



 As others have observed, I think Jason Bond (and possibly other Raging Bull leads who I
                                                                            1

 don't have direct experience with) is making most of his money from sell!ng subscriptions
 and not from trading. 1 only have a limited sample size of one month, but from what I have

 seen as an active
               . me mber of both Jason Bond Picks and Weekly Windfalls for the last

 month Jason Iosl a LOT more money than he made. And as he was losing on the trading
                                                                              .

 side, the sales an d mark et ·ng
                              1   pressure on amazing subscription deals just kept
                                                                                • going
                                                                                   ..   up. Ir
                                                                                           N



                          . taste ,n
  has left me with a definite     . my mouth of "fake" and perhaps even outright scam , and
                     . be giving
  there is no way t will   . . e1·ther Jason Bond or Raging Bull any more of my hard-earned

  dollars.
                                                                                       REPLY




                                             Attachment C                          PX 17, 1341
[RagingBull.com] Re: Nova, how is everything going so far?                                https://mail.aol.com/webmail-std/en-us/PrintMessage
                         Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 24 of 28
JI                                                                                                                   T~w-aJ ~
               From: Ladd (RagingBull.com) <support@ragingbull.zendesk.com>                                        l-t<-!J-f_,lf, j ~
                   To:                                                                                             Y/6_ /}~
           Subject: [RagingBull.com] Re: Nova, how is everything going so far?
                Date: Thu, Feb 27, 2020 9:22 am
                                                                                                                    ~tl+ ~
                                                                                                                ll   UJiJJ t-l4
                                                                                                               ~~1£
             ##- Please type your reply above this line-##
                                                                                                                          ~               -

             Your request (694114) has been updated. To add additional
             comments, reply to this email.



                                Ladd (RagingBull.com)
                                Feb    L , , ;::;   2   £..   A,v,   t..:) -




                                Hey Nova,


                               We noticed that on February 19, 2020, you disputed
                                charges of $ 799 & $1,497 from February 8, and
                                $1,499 & $497 from February 10.


                                We wanted to reach out and make sure everything
                                was all right with your subscriptions and see if
                                there's anything we can do to resolve any problems
                                you might have had. You first purchased Jason Bond
                                Picks on February 8, and soon after that, on the
                                same day, you purchased Weekly Windfalls with
                               Jason Bond. You immediately started logging in and
                                accessing the member website. See below:



                                                                           Attachment D                  PX 17, 1342
1 of 10                                                                                                                  4/23/2020, 9:54 PM
[RagingBull.com] Re: Nova, how is everything going so far?                                       https://mail.aol.com/webmail-std/en-us/PrintMessage
                        Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 25 of 28
   1
 ,~W-M                           Log Name

                                 LOf
                                               Activfty Log Id

                                               6883&)3

                                               6877407
                                                                   Descrlp tlon

                                                                  SuccesslUllogln by uStr

                                                                  Svccessfu1Lo51n by v~cr
                                                                                                     ,.,user IP Address

                                                                                                     151.l96.12.i90

                                                                                                     2 4.44. 14 3.116
                                                                                                                               Date O<eured

                                                                                                                               2020-02-11 09:5':3~




~;ti
                                               6871397            SvccesshJiLOgm by user            24.44.:43.116              2020-02-10 "7:14:51

                                               b!672!S             Succes~fulLOgin by ~ r                                      2020-02-10 '.4:31:.36

                                               i,8509~             Succcssfu!Lo~n by user            24,44.143.116             2020-02- 10 0059:57




~~
                                               """869              Svc.cess!-u!Log;n by 1.'Ser       2-'44143.116              2020-02-09 04·15:0T

                                               6839868             successfultogm by usrr                                      2020-02-08 23:18:13

                                               683l027             successflf.Log:n by user          24.44,f43.116             2020-02-08 02: •4:04




                                               ..,..,.,
                                               1;S3101 ~           Successtu'Login by user

                                                                   successtuitog,n cv vs.t<
                                                                                                     ~-44.1.:13116

                                                                                                     24.44.143.116
                                                                                                                               2020-02-08 02:~ 1:~

                                                                                                                               2020-02-C! 02.(l~ • ~




                                A few days later, on February 10, you purchased
                                three more programs with us. First was Dollar Ace
                                with Kyle Dennis, then you purchased Jackpot
                                Trades with Jason Bond (not disputed), and finally,
                                you purchased FDA Insider Alerts with Kyle Dennis.
                                Similarly to the few days prior, you immediately
                                logged in and started using the programs. See
                                below:
                                 Loe,Name      Acrlvity Loi: Id   Description                       causer IP Address          Dote occured

                                               6883803            Soccessfullogin by vscr           151.'.96.12.190            2020-02-1109:5136

                                 LG-Dt\        1:,an.:01          Successfu1Log.n by us.er          24AJ, '. <1!3. t 16        2020-02-10 .U:36:13

                                               6871397            5uccesstu/Logifl by ustr          24.44.143. ilG             2020-02-10 11:i.:::.s~
                                 "'""
                                 Lov,a         6867285            Soccttsfultog.n by user           24 «: '13.116              2020-01-10 14:31:36

                                 L031l         6850'JSA           Suc(~SSfuU.03,n by USM            2,:1_44,1'13.116           2020-02-10 00:59:5-




                                You've also been accessing the material on the
                                member website for a few weeks following your
                                original purchases:




                                                                  Attachment D                                            PX 17, 1343
2 of 10                                                                                                                                   4/23/2020, 9:57 PM
 [RagingBull.com] Re: Nova, how is everything going so far?                                                                         https://mail.aol.com/webroail-std/en-us/PrintMessage
                           Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 26 of 28


                                      l0&Namt                         Actlvltylo&ld    Description                                             Causer II" Address   Date occurrd

                                      ,o,                             6997783          Succ!'Ssfuli.osin by usrr

                                                                      6949136          SU(c~sfoli.os,n by user                                 151.1%.' Z.190       2020-02•14 i6.'0-t:33
                                      "'"'"
                                      M ( . " ~i:,;;r;r!Rtqu "5l      69369i8          M~b« h.1s submi1ted a support. r~uest                   24.44.TJJ..1 16



                                       ·~·
                                      Merr.~tSIJPJ')"11PtQW'!-~l
                                                                      6936286

                                                                      6923393
                                                                                       Succe,ssf1.11Log.n by user

                                                                                       Member Ms subrT'tue<:1 a s~J)(lrt requ!?$t
                                                                                                                                               2.:..U..la!.3.1 16

                                                                                                                                               2444.143.116
                                                                                                                                                                    2020.02-i3ZZ:53;56



                                      Membe~eportRequ~ t              6928315          Member h.!s subrl'l!ttPda support<!QUMt                 2444.143.116         2020-02-1313:34:3:,

                                      M~ni~pportR~q ut'.A             6928218          Mem~r has submitted d support r!Clu<!st                 24.44.143.1 16       2.020-02-· 313:.23:t.:!

                                       "'.;l"'I                       6928147          Succes.stulL03J1 b'/ user                               l~ 44 1.:13 116      2020-02-1313'.26:.2"'

                                      ,.0;1n                          6913237          su,ces$1\JILog;n by uw

                                      . ·.,In                         6899255          succts~fuJLogm b)' user                                 24...44.1-'3.li6     2020-02-12 03:33;16




                                      Here's an example of the emails that have been
                                      delivered to you as well:




                                                                                                                                                                -~~co-nJ-
 ~         £,J~                                                    :____                                                            ·.-                        "~                       -~k
 ~ d...        ~ ,J   uLt)'J;_,We are always here to help w ith any portion of thev~                                                                                                                 '0
~fIR_.
'-.., n
                      ~~(~~5icription that you may be having trouble with.
                      ~ U12AWough we have a No Refund policy with our
                                                                                                                                                                                              .
                                                                                                                                                                                              lM..   ~
'Jr'
~------u
              ,_,.. .,. ___,,
       ' :r1.__(};                    premium subscriptions here at Rag ingBull, we are                                                                                                       ~ftof/,
                                                                                                                                                                                              -eM.~

t-R_ab     i-- 'Kfo
                 ~
                             1
                                 ..   happy to help you to get the most out of the                                                                                                             ~ ett/1{_
J;el -!:'_iJ£ (!!V                    programs that you have, or to find a new service                                                                                                         ""'-'-'~
~ - la, µMJ_                          that you may like better, using the credit that you t(J-tUrJV
 g '. ~                               have on file with us. It looks like you reached out{R_~

ii ~ ~                                                                                                                                                                        tAJM                atwud ..
                                                                                      Attachment D                                                           PX 17, 1344
 3 of 10                                                                                                                                                                      4/23/2020, 9:57 PM
[RagingBull.com] Re: Nova, how is everything going so far?                  https ://mail.aol.com/webmail-std/en-us/PrintMessage
                        Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 27 of 28



                                our team a few days after your purchase and were
                                concerned that you didn't have the experience
                                required to take part in the services.


                                We believe their is a profitable trader in everyone,
                                but it does take some work to learn how to use the
                                unique strategies included with some of those
                                programs. However, if you go through the
                                educational material, we are confident that you will
                                become a profitable trader. I would love to speak
                                with you on the phone about this, when you get the
                                chance. Please give me a call at (833)- 265-1270, to
                                discuss this circumstance and any possible
                                resolution that we may be able to come to. I look
                                forward to speaking with you.


                               Alternately, we know that disputes sometimes get
                                filed by accident and if that's the case, you could
                                easily withdraw it by calling the number on the back
                                of your credit card.


                               Thanks so much, we really appreciate your business
                                and look forward to hearing from you.


                               Sincerely,




                                                             Attachment D                   PX 17, 1345
4 of 10                                                                                                     4/23/2020, 9:59 PM
        Case 1:20-cv-03538-GLR Document 12-1 Filed 12/07/20 Page 28 of 28

From:




•
To:




-----Original Message-----
From: Better Business Bureau <concord.af@bbb-email.org>
To: Ms Nova Holness
Sent: Tue, Apr 14, 2020 8:22 am
Subject: BBB Complaint Case# 16070178 (Ref#10-92047360-16070178-12-500)




        8 -----------        Better Business Bureau ®                     Contact the BBB Business Service Team
                                                                                             603-224-1991 phone
                                                                                            info@bbbnh.org email




  Complaint Case #16070178
  Business Name: Raging Bull LLC

  Dear Nova Holness,

  BBB has made several attempts to contact Raging Bull LLC regarding your concerns. We regret to inform you
  that we have not received a response from the company and your case has been closed. If they have
  communicated with you directly, please contact our office as soon as possible.

  You may be wondering, what happens now that the case is closed? BBB is not an enforcement agency, so we
  cannot compel a business to submit a response. We can however, develop and maintain public company
  information, in what we call our BBB Business Profiles. This information is frequently used by potential
  customers prior to committing to a business transaction. This complaint and the company's failure to respond will
  result in a negative impact on their BBB rating and imply lack of customer service from the business.

  Thank you for utilizing BBB in hopes of resolving this case with our neutral dispute resolution process. Please
  remember to "Start with Trust" and research companies prior to signing a contract or making a purchase by
  visiting www.bbb.org/concord or calling 603 224-1991 ext 227.

  Please do not hesitate to contact us with any additional questions or concerns.


  Sincerely,


  Abygayle Fisher, Trade Practice Specialist
  48 Pleasant St, Concord, NH 03301
  Phone: 603 224-1991 ext 227
  Fax: 603-228-9035
  aby@bbbnh.org



   Contact the BBB Business Service Team
   phone 603-224-1991
   email info@bbbnh.org
                                                      --------- 0
                                                      Attachment E                             PX 17, 1346
